department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br3 scaf-121954-02wli3 wpd uilc memorandum for joseph m abele associate area_counsel sbse attn dbreen and jbeyer cc sb phi from s robert a miller senior technician reviewer branch collection bankruptcy and summonses subject erroneous refund procedures this responds to your memorandum dated date your memorandum requested significant service_center advice however upon coordination this matter was reclassified as chief_counsel_advice issue following a timely assessment of tax in respect of a return what is the period of limitations for making a reversal of a withheld income_tax_credit which is overstated on the return conclusion the period of limitations for making a reversal of an overstatement of a payment credit reported on a return following a timely assessment of tax in respect of the return is the sec_6502 collection_period facts the factual scenario which you pose is as follows a taxpayer filed a return for taxable_year in date the return reported a tax of dollar_figure and a credit for scaf-121954-02 withheld income_tax of dollar_figure and claimed a refund of dollar_figure the irs assessed the tax of dollar_figure and issued a refund of dollar_figure in date in date the irs reversed dollar_figure of the credit for withheld income_tax as an overstatement only dollar_figure of the claimed dollar_figure had actually been paid as withholding at this point in time the tax account reflected a debit for the tax_assessment of dollar_figure a positive credit of dollar_figure for the posted withholding a negative credit for the paid refund of dollar_figure and a negative credit for the credit reversal of dollar_figure the effect of the two negative credits dollar_figure amount_paid out and dollar_figure credit reversal reduced to zero the positive credit dollar_figure leaving the assessed tax dollar_figure collectible law and analysis you ask whether the irs acted timely in reversing the overstatement of credit for withheld income_tax as timely reversal of the credit would allow collection of the assessed tax under the facts of the described scenario under the facts provided the reported tax was timely assessed the reversal of the overstatement of credit was made about three years and six months after the return was filed the reversal was made after expiration of the three year assessment limitations_period of sec_6501 and after expiration of the two year erroneous refund_suit period of sec_6532 but within the five year erroneous refund_suit period of sec_6532 and within the ten year collection_period of sec_6502 the administrative reversal of a payment credit because the alleged payment does not exist is neither an assessment nor the filing of a legal action the reversal is an the assessment was not satisfied by the overstated credit since the overstated amount was not received by the irs you indicate that the five year erroneous refund_suit period of sec_6532 is not applicable by referring to the absence of fraud in the factual scenario however a nonfraudulent but negligent overstatement of the dollar amount of withheld income_tax is a misrepresentation of material fact subject_to the five year period of sec_6532 see 243_f2d_821 5th cir the government is litigating the question of whether a taxpayer’s assertion of a litigable position on a return subjects the government to a higher standard of proof than negligence in estate of powell v united_states tnt 4th cir the fourth circuit held that the government need not show more than gross negligence and the court rejected the holding in 93_fsupp2d_903 n d il that the government must show intentional misrepresentation scaf-121954-02 adjustment of a payment a collected amount reversal of a payment credit is an action which can occur during the assessment_period prior to assessment or during the collection_period after assessment because the reversal was timely made within the sec_6502 collection_period following assessment and since the period for filing an erroneous refund action expired before the sec_6502 collection_period expired we need not address whether reversal could also be made within the sec_6532 period please call if you have any further questions prior to assessment the assessment_period is the period for collection without assessment sec_6501 after assessment the collection_period is the ten year period of sec_6502 which runs from the assessment of the tax united_states v langrehr u s dist lexis at p d ne the irs has discretion to administratively reverse an erroneous credit prior to expiration of the collection_period 921_f2d_182 8th cir the irs can administratively reverse an erroneous credit during the collection_period c r investments in444_f2d_765 10th cir the tax was unpaid to the extent of the erroneous credit and the director has administrative power to correct an error 121_f2d_655 7th cir the irs has administrative discretion to undo what has been done to eliminate error within the periods of limitation for assessment and collection however an erroneous credit can also be recovered by an errorneous refund_suit a period of limitations may apply to both filing of legal actions and to other matters for example an assessment_period under sec_6501 includes the period for administrative or judicial action without assessment the collection_period under sec_6502 includes the period for administrative or judicial action after assessment the erroneous refund recovery_period of sec_6532 includes the period for settlement or voluntary payment of the government's claim without filing a judicial action see also footnote supra and commissioner v newport industries inc footnote supra
